    Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 1 of 16 PageID #: 697




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

REBECCA COIN,                                       )
                                                    )
                Plaintiff,                          )
                                                    )
          vs.                                       )   Case No. 1:19-cv-00112-AGF
                                                    )
ANDREW M. SAUL,                                     )
Commissioner of Social Security,                    )
                                                    )
                Defendant.                          )

                               MEMORANDUM AND ORDER

         This action is before this Court for judicial review of the final decision of the

Commissioner of Social Security finding that Plaintiff Rebecca Coin is not disabled, and

thus not entitled to disability insurance benefits under Title II of the Social Security Act,

42 U.S.C. §§ 401-434, or supplemental security income (SSI) under Title XVI of the Act,

42 U.S.C. §§ 1381-1383f. For the reasons set forth below, the decision of the

Commissioner will be affirmed.

                                       BACKGROUND

         The Court adopts the statement of facts set forth in Plaintiff’s Statement of

Material Facts (ECF No. 19-1) and Defendant’s Statement of Additional Facts (ECF No.

22-2). 1 Together, these statements provide a fair description of the record before the

Court. Specific facts will be discussed as needed to address the parties’ arguments.



1
  The Court also notes the additions and clarifications supplied in Defendant’s Response
to Plaintiff’s Statement of Facts. ECF No. 22-1.
    Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 2 of 16 PageID #: 698




         Plaintiff was born on September 29, 1984 and received a college degree in 2007.

Tr. 71, 75. She previously worked part time as a hotel housekeeper, a factory worker,

and a helper in a correctional rehab facility. Tr. 93-97, 270. Plaintiff filed an application

for disability insurance benefits on May 12, 2016 and an application for supplemental

security income on May 18, 2016, in both instances alleging an onset date of January 1,

2011 (later amended by counsel to April 19, 2013). 2 Her applications were denied at the

administrative level, and she thereafter requested a hearing before an Administrative Law

Judge (“ALJ”). On June 21, 2018, the ALJ heard testimony from Plaintiff, who was

represented by counsel, and from Melinda Stahr, a vocational expert (“VE”). On

September 4, 2018, the ALJ issued a decision finding that Plaintiff had the residual

functional capacity (“RFC”) to perform certain jobs that exist in significant numbers in

the national economy and was thus not disabled under the Act. The ALJ found that

Plaintiff had the RFC to perform a reduced range of sedentary work as defined by the

Commissioner’s regulations, except for the following limitations:

         [She] can lift up to 10 pounds occasionally. She can stand/walk for about 2
         hours and sit for up to 6 hours in an 8-hour workday, with normal breaks.
         She can occasionally climb ramps or stairs, but she can never climb ladders,
         ropes, or scaffolds. She can occasionally balance, stoop, and crouch, but she
         can never kneel or crawl. She can never overhead reach using her bilateral

2
        Plaintiff previously filed an earlier application for benefits on May 25, 2011
alleging an onset of March 23, 2011. That application was denied on April 18, 2013. Tr.
110-121. The ALJ found that Plaintiff had severe impairments of lordosis, scoliosis,
Ehlers-Danlos Syndrome, bipolar disorder, post-traumatic stress disorder, and alcohol
abuse. Tr. 112. The ALJ found that Plaintiff had non-severe impairments of rheumatoid
arthritis and somatoform disorder. Tr. 112. The ALJ found that Plaintiff’s claim of
fibromyalgia was not medically determinable. Tr. 113. The ALJ did not find credible
Plaintiff’s claims of functional limitation. Tr. 116. The ALJ found that Plaintiff was
capable of performing light work with certain restrictions. Tr. 114.
                                              2
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 3 of 16 PageID #: 699




          upper extremities. She should avoid concentrated exposure to operational
          control of moving machinery. She should avoid unprotected heights and
          exposure to hazardous machinery. Her work is limited to simple, routine,
          and repetitive tasks. She should have no interaction with the public and only
          occasional interaction with co-workers and supervisors.

Tr. 39.

          The ALJ next found that Plaintiff could perform certain sedentary unskilled jobs

listed in the Dictionary of Occupational Titles (“DOT”) (e.g., table worker, document

preparer, and touch-up inspector), which the VE had testified that a hypothetical person

with Plaintiff’s RFC and vocational factors (age, education, work experience) could

perform and that were available in significant numbers in the national economy.

Accordingly, the ALJ found that Plaintiff was not disabled under the Act. On May 15,

2019, the Appeals Council denied Plaintiff’s request for review. Thus, Plaintiff has

exhausted his administrative remedies, and the ALJ’s decision is the final decision of the

Commissioner for this Court’s review.

          Plaintiff asserts two points of error: (1) that the ALJ’s determination of her RFC is

conclusory and lacks rationale or reference to the supporting evidence and (2) that the

ALJ failed to conduct a proper pain evaluation.

          The ALJ’s Decision (Tr. 33-50)

          The ALJ found that Plaintiff has the following severe impairments: attention

deficit hyperactivity disorder (ADHD), bipolar disorder, generalized anxiety disorder,




                                                3
    Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 4 of 16 PageID #: 700




Ehlers-Danlos Syndrome (EDS), 3 chronic pain disorder, kyphoscoliosis, 4 postural

orthostatic tachycardia syndrome (POTS), 5 and neurodermatitis/acne excoriée. 6 Tr. 35.

However, he found that none of these impairments, alone or in combination, met or

medically equaled the severity of impairments listed in the Commissioner’s regulations. 7

Tr. 37. Plaintiff does not challenge the ALJ’s decision with respect to mental

impairments. As such, the Court will focus its review on the ALJ’s findings and

conclusions with respect to Plaintiff’s physical impairments. As relevant to that inquiry,

the ALJ reviewed and summarized the evidence as follows.

         Plaintiff did not complete a function report but testified that she lived with her two

children, ages 10 and 14. The younger child is on the autism spectrum and requires


3
        Ehlers-Danlos syndrome is a connective tissue disorder characterized by hyper-
elasticity and fragility of the skin, hyper-mobility of the joints, and fragility of the
cutaneous blood vessels. ECF No. 22, p. 2, citing Stedman’s Medical Dictionary (2014),
WL Stedmans Medical Dictionary 879410.
4
       Kyphoscoliosis is a lateral and posterior curvature of the spine. ECF No. 22, p. 2,
citing Stedman’s Medical Dictionary (2014), WL Stedmans Medical Dictionary 473870.
5
        POTS is marked by lightheadedness and increased heart rate when a person stands
up from a reclined position. ECF No. 22, p. 2 citing Cleveland Clinic,
https://my.clevelandclinic.org/health/diseases/16560-postural-orthostatic-tachycardia-
syndrome-pots (last visited October 20, 2020).
6
       Other than a reference to skin lesions related to her EDS (ECF No. 19, p. 6, citing
Tr. 560), Plaintiff does not rely on dermatological conditions to support her challenge
here.
7
       Additionally, Plaintiff alleged disability due to hyperthyroidism and bone spurs,
and, the ALJ noted, the medical evidence reflected other conditions of vascular instability
or Raynaud’s phenomena and a bony abnormality in Plaintiff’s right lower rib. The ALJ
found these impairments non-severe. Tr. 36. Plaintiff also alleged impairments related to
panic disorder and post-traumatic stress disorder. The ALJ found no objective medical
evidence supporting these conditions. Tr. 36. Plaintiff does not challenge the ALJ’s
findings in any of these regards.
                                               4
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 5 of 16 PageID #: 701




significant assistance, for which a home health aid visits regularly. Plaintiff described

various difficulties using her upper extremities due to her EDS (e.g., difficulty writing,

sewing, raising her arms above her head, brushing her teeth, lifting a gallon of milk). Her

older child assists her with grooming, cooking, and household chores. She stated that she

could stand for 10-15 minutes if able to move around; she could walk for 20-30 minutes;

and she could sit in a chair 10-30 minutes. She did simple stretching and strength

exercises but struggled to maintain sufficient energy to be productive.

       The ALJ found that, although Plaintiff’s impairments could reasonably be

expected to cause some of her alleged symptoms, Plaintiffs statements concerning the

intensity, persistence, and limiting effects of her symptoms were not entirely consistent

with the medical evidence and other evidence in the record. The ALJ acknowledged that

Plaintiff’s treatment records consistently indicated general fatigue and musculoskeletal

symptoms due to her combination of impairments, including EDS. As such, the ALJ

found that Plaintiff was limited to a reduced range of sedentary work as described in the

RFC. However, the ALJ found that the objective evidence in the record as a whole did

not support Plaintiff’s alleged degree of functional limitation in her upper extremities.

       The ALJ summarized Plaintiff’s treatment records from June 2013 to January

2018 as follows. In June 2013, Plaintiff’s orthopedic specialist, Dr. Jimmy Bowen,

diagnosed Plaintiff with probable EDS, kyphoscoliosis, and myofascial pain affecting the

right parascapular and sacroiliac areas. He referred her to the genetics department at

Washington University for further evaluation of her EDS. In October 2013, her

examination was unchanged. In January 2014, Dr. Bowen noted an increase in the right

                                              5
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 6 of 16 PageID #: 702




sacroiliac provocation. He noted that Plaintiff was neurologically intact and encouraged

her to exercise as she was able.

       In March 2014, Plaintiff was examined by Dr. Marcia Willing at Washington

University. Dr. Willing observed mild scoliosis and joint laxity but normal reflexes and

muscle tone and symmetric movement of her extremities. Dr. Willing assessed Plaintiff

to have a hypermobility form of EDS. She attributed Plaintiff’s fatigue to EDS and her

dizziness to POTS. Dr. Willing advised Plaintiff to engage in exercise focused on toning

and range of motion.

       In December 2014, Dr. Bowen noted the same abnormalities as previously stated

and also noted that Plaintiff had normal strength in her neck and low back, and normal

sensation in her upper and lower extremities. He encouraged her to continue with water

exercise. In March, May, and August 2015, Dr. Bowen’s examinations were “essentially

unchanged.” In November 2015, Dr. Bowen noted the same abnormalities and mild pain

in Plaintiff’s knee, though no swelling. In February 2016, Dr. Bowen noted skin lesions

on Plaintiff’s face. Her pain levels were unchanged. In May 2016, Plaintiff’s skin was

better after dermatological treatment; she reported no change in her pain level. In

February 2017, Dr. Bowen adjusted Plaintiff’s medications due to edema.

       In September 2017, Plaintiff saw a nurse practitioner in Dr. Bowen’s office, Leslie

Evans-Hodge. Plaintiff reported improvements in her skin and 60% improvement in

daily function with her new pain medication. Plaintiff had a stable gait, intact sensations,

and good strength in her upper and lower extremities. Plaintiff had tenderness in her

back but good grip strength and range of motion, and good strength in her right arm.

                                             6
 Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 7 of 16 PageID #: 703




Around that time, Dr. Bernard Burns replaced Dr. Bowen as Plaintiff’s orthopedist. In

November 2017, Plaintiff had a positive FABERS test on the right but negative straight

leg tests bilaterally, stable gait, and no neurologic abnormalities. Plaintiff reported an

80% decrease in her pain levels with daily hydrocodone. Nurse Evans-Hodge

encouraged Plaintiff to increase her exercise routine to at least 30 minutes three times per

week. In December 2017, Plaintiff reported pain in her shoulder when reaching

overhead. Physical examinations were the same, though FABERS testing was negative.

          In January 2018, Dr. Burns noted tenderness in the back and extremities. In

February and May 2018, examinations showed tenderness in the back, painful and stiff

overhead motions, and tenderness and restricted motion in the shoulder. Plaintiff showed

no acute distress, a stable gait, and intact sensation and reflexes. As of May 2018,

Plaintiff’s diagnoses were chronic pain syndrome, complex musculoskeletal pain related

to EDS, and secondary kyphoscoliosis and shoulder dyskinesia from musculoskeletal

laxity.

          The ALJ also summarized treatment records from other facilities. In January

2015, Plaintiff presented to St. Genevieve County Memorial Hospital complaining of

back pain and difficulty lifting. The examination revealed spinal tenderness and muscle

spasms but no neurological abnormalities, and full range of motion in the extremities.

Dr. Ray Jenson was only able to conduct a limited examination due to Plaintiff’s

sensitivity. She declined several treatment options but accepted a Medrol dose pack.

Plaintiff returned to the same hospital twice in June 2015 with a skin rash. Dr. John

Garcia diagnosed folliculitis. Dr. Bradley Stoner diagnosed an allergic reaction,

                                              7
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 8 of 16 PageID #: 704




prescribed steroids and topical cream, and advised Plaintiff to follow up with a

dermatologist. Examinations revealed no other abnormalities. In October 2015, Plaintiff

visited the Pointe Basse Family Healthcare Clinic and reported no relief for her skin

issues with steroids and antibiotics.

       Based on the medical evidence as summarized above, the ALJ found that Plaintiff

is limited to performing the reduced range of work stated in the RFC. The ALJ

acknowledged that Plaintiff exhibited lumbar and myofascial tenderness, along with

orthopedic abnormalities affecting her right hip and shoulder areas. However, she has

consistently had a normal gait and no signs of acute distress, and she reports relief with

medication.

       The ALJ noted some inconsistency in the medical records with respect to

Plaintiff’s physical activity. Some records suggested that Plaintiff engaged in daily

activity including running and swimming. Plaintiff testified that these records were

inaccurate, and Dr. Bowen’s records indicated that Plaintiff had difficulty exercising and

had been encouraged to work on stretching and water exercises. The ALJ concluded that

Dr. Bowen’s assessment was “more likely to be accurate” and thus restricted the RFC to

a reduced range of sedentary work accordingly.

       Finally, the ALJ noted that Plaintiff’s treatment records did not reflect her hearing

testimony recounting frequent loss of vision or shakiness, nor did the records reflect any

cardiac issues. The ALJ acknowledged Plaintiff’s POTS diagnosis but did not find it to

be a severe impairment causing disabling limitations.



                                             8
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 9 of 16 PageID #: 705




       Next, the ALJ referred to the VE’s testimony that a hypothetical person with

Plaintiff’s RFC and vocational factors (e.g., age, education, work experience) could

perform certain unskilled jobs listed in the DOT (e.g., table worker, document preparer,

touch-up inspector), which were available in significant numbers in the national

economy. The VE testified that the DOT did not address a restriction for overhead

reaching, so she based her testimony on this factor on her own professional experience as

a vocational counselor.

       Ultimately, the ALJ concluded that Plaintiff had the RFC to perform a reduced

range of sedentary work, with the physical limitations previously described, and that

Plaintiff could perform work existing in significant numbers in the national economy.

Accordingly, the ALJ found that Plaintiff was not disabled under the Act.

       In her brief before this Court, Plaintiff asserts that (1) the ALJ’s determination of

her RFC is conclusory and does not provide rationale or reference to supporting evidence

and (2) the ALJ failed to conduct a proper pain evaluation. Plaintiff asks that the ALJ’s

decision be reversed and remanded for further evaluation.

                                      DISCUSSION

       Statutory Framework

       To be entitled to benefits, a claimant must demonstrate an inability to engage in

substantial gainful activity which exists in the national economy, by reason of a

medically determinable impairment which has lasted or can be expected to last for not

less than 12 months. 42 U.S.C. § 423(d)(1)(A). The Commissioner has promulgated

regulations, found at 20 C.F.R. § 404.1520, establishing a five-step sequential evaluation

                                              9
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 10 of 16 PageID #: 706




process to determine disability. The Commissioner begins by deciding whether the

claimant is engaged in substantial gainful activity. If not, the Commissioner decides

whether the claimant has a “severe” impairment or combination of impairments. A

severe impairment is one which significantly limits a person’s physical or mental ability

to do basic work activities. 20 C.F.R. § 404.1520(c).

       If the impairment or combination of impairments is severe and meets the duration

requirement, the Commissioner determines at step three whether the claimant’s

impairment meets or is medically equal to one of the deemed-disabling impairments

listed in the Commissioner’s regulations. If not, the Commissioner asks at step four

whether the claimant has the RFC to perform his past relevant work. If the claimant

cannot perform his past relevant work, the burden of proof shifts at step five to the

Commissioner to demonstrate that the claimant retains the RFC to perform work that is

available in the national economy and that is consistent with the claimant’s vocational

factors – age, education, and work experience. See, e.g., Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010). When a claimant cannot perform the full range of work in a

particular category of work (medium, light, and sedentary) listed in the regulations, the

ALJ must produce testimony by a VE (or other similar evidence) to meet the step-five

burden. See Baker v. Barnhart, 457 F.3d 882, 894 (8th Cir. 2006).

       Standard of Review

       In reviewing the denial of Social Security disability benefits, a court must review

the entire administrative record to determine whether the ALJ’s findings are supported by

substantial evidence on the record as a whole. Johnson v. Astrue, 628 F.3d 991, 992 (8th

                                             10
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 11 of 16 PageID #: 707




Cir. 2011). The court “may not reverse merely because substantial evidence would

support a contrary outcome. Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion.” Id. (citations omitted). A reviewing court

“must consider evidence that both supports and detracts from the ALJ’s decision. If, after

review, [the court finds] it possible to draw two inconsistent positions from the evidence

and one of those positions represents the Commissioner’s findings, [the court] must

affirm the decision of the Commissioner.” Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir.

2016) (citations omitted). Put another way, a court should “disturb the ALJ’s decision

only if it falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d 1126,

1131 (8th Cir. 2015) (citation omitted). A decision does not fall outside that zone simply

because the reviewing court might have reached a different conclusion had it been the

finder of fact in the first instance. Id. The Court “defer[s] heavily to the findings and

conclusions of the Social Security Administration.” Wright v. Colvin, 789 F.3d 847, 852

(8th Cir. 2015).

       RFC Finding and Weight of the Evidence

       In her first point, Plaintiff asserts that the ALJ’s RFC assessment is conclusory and

does not contain any rationale or reference to supporting evidence. Within the

framework of the Court’s standard of review, the Court understands this as a challenge to

the sufficiency of the evidence supporting the ALJ’s decision.

       “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must

be supported by some medical evidence of the claimant’s ability to function in the

workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). An ALJ’s failure to

                                             11
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 12 of 16 PageID #: 708




cite specific evidence does not indicate that such evidence was not considered. Wildman

v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010).

       Plaintiff argues that there is no medical evidence addressing her ability to function

in the workplace. More specifically, she argues that the record fails to explain how her

musculoskeletal conditions and chronic pain affect her ability to sit, stand, and use her

extremities. But it is Plaintiff’s own burden to prove her RFC. Hurd v. Astrue, 621 F.3d

732, 738 (8th Cir. 2010). Plaintiff failed to provide a medical source statement (“MSS”)

rating her limitations from physical impairments, 8 and she failed to provide her own

function report, though she was represented by counsel and the agency requested her self-

report on activities of daily living. Tr. 138. Dr. Mel Moore conducted the state agency

review of Plaintiff’s records on July 12, 2016. Noting that Plaintiff failed to submit a

function report, Dr. Moore found insufficient evidence in the medical record to determine

disability. Tr. 138.

       Contrary to Plaintiff’s assertion that the ALJ failed to support his determination

with rationale and evidence, this Court finds in the ALJ’s decision an ample inventory


8
       Plaintiff did provide a medical opinion regarding her mental impairments not at
issue here. Tr. 540. Plaintiff attempted to supplement the record before the Appeals
Council with additional medical records, including an MSS by Dr. Mary Ann
McCollough dated November 8, 2018. Tr. 25-27. In its denial dated May 15, 2019, the
Appeals Council declined to accept this evidence. Under 20 C.F.R. § 404.970, the
Appeals Council will consider additional evidence only when a claimant has shown good
cause for failing to submit it sooner and such evidence would change the outcome of the
decision. The record submitted to the Appeals Council contains no argument asserting
good cause, and the Appeals Council found no reasonable probability that the additional
evidence would change the outcome. Tr. 2. Plaintiff does not challenge the Appeal’s
Council’s action in this regard and does not reference Dr. McCollough’s MSS in her brief
before this Court.
                                             12
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 13 of 16 PageID #: 709




and analysis of the record. Tr. 40-45. The decision reflects the ALJ’s full consideration

of Plaintiff’s treatment records, mostly notably with Plaintiff’s primary orthopedic

specialists, Drs. Bowen and Burns, as well as Plaintiff’s consultation with Dr. Willing at

Washington University, whose examination and counseling thoroughly illuminate the

nature of EDS. Tr. 550-553. The Court does not agree with Plaintiff’s assertion that the

ALJ formed his own medical opinion rather than relying on the opinions of treating

sources (though Plaintiff did not submit a formal MSS). The ALJ readily acknowledged

Plaintiff’s musculoskeletal conditions as consistently reflected in her treatment records,

and he devised the RFC accordingly by limiting Plaintiff to sedentary work, with

additional restrictions to accommodate the reduced range of motion in her upper

extremities.

       It is the ALJ's responsibility to determine a claimant’s RFC based on all the

relevant evidence, including medical records, observations of treating physicians and

others, and the claimant’s own description of her limitations. Nash v. Comm’r, Soc. Sec.

Admin., 907 F.3d 1086, 1089 (8th Cir. 2018). Plaintiff’s physical impairments clearly

limit her capacity for physical work requiring strength and mobility, but nothing in the

medical record suggests that she is incapable of sedentary work, which was her burden to

prove. And though Plaintiff testified that she cannot sit for long periods and gets

lightheaded when standing (Tr. 91), the ALJ properly evaluated that testimony in the

context of the whole record, specifically finding that the objective evidence did not




                                             13
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 14 of 16 PageID #: 710




support Plaintiff’s claim. Tr. 40. This is a proper exercise of the ALJ’s fact-finding

discretion. “Credibility determinations are the province of the ALJ.” Id. at 1090. 9

       The ALJ’s thorough decision belies Plaintiff’s assertion that he failed to provide

support and rationale for the RFC.

       Pain Evaluation

       In her second point, Plaintiff contends that the ALJ failed to conduct a proper

evaluation of her pain. More specifically, Plaintiff argues that the ALJ failed to make an

express credibility determination detailing the reasons for discrediting Plaintiff’s

subjective complaints, using the factors set forth in Polaski v. Heckler, 739 F.2d 1320

(8th Cir. 1984). Plaintiff notes that, in addition to her own testimony, the medical record

consistently confirms her complaints, regularity of treatment, and compliance with

various medications, including narcotics. Given this record and the absence of an express

credibility determination, Plaintiff submits that the ALJ’s decision is not supported by

substantial evidence.

       As the Commissioner correctly responds, and as the Court has previously noted,

SSR 16-3p, published March 28, 2016, eliminates the use of the term “credibility,”

expressly rescinding SSR 96-7p. Instead, the agency “will consider an individual’s

statements about the intensity, persistence, and limiting effects of symptoms” and “will

evaluate whether the statements are consistent with objective medical evidence and the


9
       Although SSR 16-3p, published March 28, 2016, eliminates the use of the term
“credibility,” expressly rescinding SSR 96-7p, Eighth Circuit precedent continues to
employ the term to describe an assessment of whether the evidence supports a claimant’s
subjective symptoms.
                                             14
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 15 of 16 PageID #: 711




other evidence.” Soc. Sec. Ruling 16-3p Titles II & Xvi: Evaluation of Symptoms in

Disability Claims, SSR 16-3P (Oct. 25, 2017). Eighth Circuit precedent continues to

employ the term “credibility” to describe this assessment of whether the evidence

supports a claimant’s subjective symptoms. See e.g., Nash, 907 F.3d at 1090.

       At its essence, Plaintiff’s second point mirrors her first point in challenging the

ALJ’s RFC determination as failing to account for her musculoskeletal conditions.

Contrary to Plaintiff’s assertion, however, the ALJ did not disregard Plaintiff’s subjective

complaints of pain. The ALJ acknowledged that the medical records consistently

reflected lumbar and myofascial tenderness and orthopedic abnormalities affecting the

right hip and shoulder. However, the ALJ also noted that the records did not reflect any

signs of acute distress, and Plaintiff received some relief from her pain with prescribed

medications. Tr. 44. These findings are supported by the medical evidence, which

consistently reflect pain attributable to EDS, treated with medications. Tr. 479-493, 518-

539.

       Put simply, the ALJ largely believed Plaintiff’s subjective complaints of pain

because they were supported by the medical evidence, but the ALJ did not believe that

Plaintiff’s pain rendered her completely disabled. Rather, ALJ devised an RFC to

accommodate Plaintiff’s musculoskeletal pain by restricting the RFC to sedentary work

with specific limitations on lifting, standing, sitting, and overhead reaching. Tr. 39. This

is well within the “available zone of choice.” Papesh, 786 F.3d ay 1131. Plaintiff’s

suggestion that the ALJ committed reversible error by failing to weigh the evidence in

her favor ignores this Court’s standard of review.

                                             15
Case: 1:19-cv-00112-AGF Doc. #: 23 Filed: 11/16/20 Page: 16 of 16 PageID #: 712




                                    CONCLUSION

      The ALJ’s decision demonstrates that he carefully considered Plaintiff’s

symptoms and complaints but concluded that the limiting effects she alleged were not

entirely consistent with the medical evidence on the whole record. This is a proper

exercise of the ALJ’s discretion. While the Court must take into account “evidence that

both supports and detracts from the ALJ’s decision, … as long as substantial evidence in

the record supports the Commissioner’s decision, [the Court] may not reverse it because

substantial evidence also exists in the record that would have supported a contrary

outcome, or because [the Court] would have decided the case differently.” Andrews v.

Colvin, 791 F.3d 923, 928 (8th Cir. 2015). When it is possible to draw different

conclusions from the evidence and one represents the Commissioner’s findings, this

Court must affirm the decision. Chaney, 812 F.3d at 676. On the present record, the

Court concludes that the ALJ’s decision was well within the available zone of choice.

The ALJ’s decision reflects that he considered the whole record, and his RFC

determination is supported by substantial evidence therein.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED. A separate Judgment shall accompany this Memorandum and Order.




                                         AUDREY G. FLEISSIG
                                         UNITED STATES DISTRICT JUDGE

Dated this 16th day of November 2020.

                                            16
